Opinion by
Judge Craig,
This is an appeal by the Commonwealth from an order of the Court of Common Pleas of Allegheny County setting aside a suspension of the vehicle operating privileges of Timothy Kintigh (appellee).
*13Appellee pleaded guilty to charges of “racing”, a summary offense under the Vehicle Code, 75 Pa. C.S. §3367. The Department of Transportation, on receipt of notification of his conviction, issued appellee notice of the six-month license suspension mandated by 75 Pa. C.S. §1532(b).
On appeal to the court of common pleas, appellee asserted that he was misled into a plea of guilty by the arresting officer’s statement that payment of the two-hundred dollar fine and costs would be “the only thing that was involved.” Appellee contended that, because he had no notice of the impending suspension at the time of the plea, the imposition of the suspension was illegal.
This case is controlled by our decisions in Department of Transportation, Bureau of Traffic Safety v. Grobes, 45 Pa. Commonwealth Ct. 151, 405 A.2d 588 (1979), and Department of Transportation, Bureau of Traffic Safety v. Lea, 34 Pa. Commonwealth Ct. 310, 384 A.2d 269 (1979). Where a license suspension appeal is actually an attempt to attack a defect in the criminal proceeding which ultimately resulted in. the suspension, the appeal must be dismissed. Review is limited to the order of suspension, which is deemed a civil proceeding, and does not extend to the criminal conviction which prompted the suspension.
We reverse the order of the lower court and order the Department of Transportation to reinstate the suspension within a reasonable time.
Order
And Now, this 4th day of June, 1980, the order of the Court of Common Pleas of Allegheny County, Civil Division (No. SA 112 of 1978) dated April 4, 1978, is reversed. The Commonwealth of Pennsylvania, Department of Transportation is ordered to reinstate the suspension of Timothy C. Kintigh within a reasonable time.